              Case 2:18-cv-01316-TSZ Document 90 Filed 04/20/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MIKESHIA MORRISON,
 8                                   Plaintiff,
                                                              C18-1316 TSZ
 9                v.
                                                              MINUTE ORDER
10        ESURANCE INSURANCE CO,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    A telephonic status conference is SCHEDULED for Friday, April 24, 2020,
14
   at 11:00 a.m. The parties should be prepared to discuss the pending case management
   issues, including the parties’ current ability to mediate and file dispositive motions while
15
   complying with General Order 07-20 and the stay-at-home directives issued by the
   Governor of the State of Washington. The parties will be contacted by the clerk with
16
   dial-in instructions.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 20th day of April, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
